 

EXHIBIT 10.01

 



COMMON STOCK PURCHASE AGREEMENT

 

  

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of
___________________, 2014 (the “Signature Date”), between PAID, Inc., a Delaware
corporation (the “Company”), and _______________________________ (the
“Purchaser”). The Company and the Purchaser may hereinafter be referred to
collectively as the “Parties” or individually as a “Party.” Except as otherwise
indicated in this Agreement, capitalized terms used herein shall have the
meaning as defined in Exhibit A attached to this Agreement.

 

PRELIMINARY STATEMENTS

 

A. The Company understands that the Purchaser desires to make an equity
investment in the Company.

 

B. The Company and the Purchaser desire to enter into an agreement pursuant to
which the Purchaser will purchase from the Company, and the Company will sell to
the Purchaser, the restricted shares of common stock as described below.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants being made
in this Agreement, and for other good, valuable and binding consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

STATEMENT OF AGREEMENT

 

ARTICLE I

ISSUANCE AND PURCHASE OF COMMON STOCK

 

1.1              Issuance and Purchase of Common Stock. Subject to the terms and
conditions of this Agreement, the Company will sell to the Purchaser, and the
Purchaser will purchase from the Company, ______________ shares (the “Shares”)
of the Company’s common stock (the “Common Stock”) at a price equal to
$[___________] per share or $___________ in the aggregate (the “Purchase
Price”). The obligations of the Purchaser to purchase the Shares hereunder are
irrevocable.

 

1.2              Settlement. Settlement of the transaction contemplated in this
Agreement (the “Settlement”) will occur as of the date of this Agreement. At the
Settlement, the Company will issue to Purchaser the Shares and one or more
certificates for the shares of Common Stock duly registered in the name of
Purchaser.

 



 

 

  

ARTICLE II

RESTRICTIONS ON TRANSFERABILITY

 

The Shares shall not be transferred before satisfaction of the conditions
specified in this Article II, which conditions are intended to ensure compliance
with the provisions of the Securities Act and applicable state securities laws
with respect to the transfer of any Shares. Purchaser, by entering into this
Agreement and accepting the Shares, agree to be bound by the provisions of this
Article II.

 

2.1              Restrictive Legend. Except as otherwise provided in this
Article II, each certificate representing shares of Common Stock shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS IN EFFECT AT THE TIME OF SALE
OR THE HOLDER SUBMITS AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER, IS
AVAILABLE. SUCH SECURITIES ARE SUBJECT TO THE RESTRICTIONS AND PRIVILEGES
SPECIFIED IN THE COMMON STOCK PURCHASE AGREEMENT, DATED AS OF _____________,
2014, BETWEEN PAID, INC. AND THE PURCHASER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF PAID, INC. AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER
HEREOF UPON WRITTEN REQUEST. THE HOLDER OF THIS CERTIFICATE AGREES TO BE BOUND
BY THE TERMS AND CONDITIONS OF SUCH COMMON STOCK PURCHASE AGREEMENT.”

 

2.2              Transfers. The Purchaser agrees that it will not sell, transfer
or otherwise dispose of any shares of restricted Common Stock, in whole or in
part, except pursuant to an effective registration statement under the
Securities Act, or unless the Purchaser submits an opinion of counsel reasonably
satisfactory to the Company and its counsel that an exemption from registration
exists thereunder. Each certificate, if any, evidencing such shares of
restricted Common Stock issued upon such transfer shall bear the restrictive
legend set forth in Section 2.1, unless in the written opinion of the
transferee’s or Purchaser’s counsel delivered to the Company in connection with
such transfer (which opinion shall be reasonably satisfactory to the Company)
such legend is not required in order to ensure compliance with the Securities
Act.

 

2.3              Termination of Restrictions. The restrictions imposed by this
Article II upon the transferability of the restricted Common Stock and the
legend requirement of Section 2.1 shall terminate as to any particular share (i)
when and so long as such security shall have been registered under the
Securities Act and disposed of pursuant thereto, or (ii) when the Purchaser
thereof shall have delivered to the Company the written opinion of counsel to
such Purchaser, which opinion shall be reasonably satisfactory to the Company,
stating that such legend is not required in order to ensure compliance with the
Securities Act. Whenever the restrictions imposed by this Article II shall
terminate as to any restricted Common Stock, as herein above provided, the
Purchaser thereof shall be entitled to receive from the Company, a new
certificate representing such Common Stock, not bearing the restrictive legend
set forth in Section 2.1.

 



2

 



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Purchaser entering into this Agreement and
purchasing the Shares, the Company represents and warrants to the Purchaser,
which representation and warranty shall be true and correct as of the date
signed by the Purchaser and as of the date of the Settlement, as follows:

 

3.1              Corporate Status. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. The Company has all requisite corporate power and authority to own
or lease, as the case may be, its properties and to carry on its business as now
conducted. The Company is qualified or licensed to conduct business in all
jurisdictions where its ownership or lease of property and the conduct of its or
their business requires such qualification or licensing, except to the extent
that failure to so qualify or be licensed would not have a Material Adverse
Effect on the Company. There is no pending, or to the knowledge of the Company
threatened, proceeding for the dissolution or liquidation or involving the
insolvency of the Company.

 

3.2              Corporate Power and Authority. The Company has the corporate
power and authority to execute and deliver this Agreement and the Shares, to
perform its obligations hereunder and consummate the transactions contemplated
hereby and thereby. The Company has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement, the Shares
and the transactions contemplated hereby and thereby.

 

3.3              Enforceability. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

3.4              Non-Contravention and No Violation. The Company is not in
violation of or default under, nor will the execution and delivery by the
Company of this Agreement, the consummation of the transactions contemplated
hereby and thereby, and the compliance by the Company with the terms and
provisions hereof and thereof, (a) result in a violation or breach of, or
constitute, with the giving of notice or lapse of time, or both, a material
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract to which the
Company is a party or by which the Company or any material portion of the
Company’s properties or assets may be bound, (b) violate any Requirement of Law
applicable to the Company or any material portion of the Company’s properties or
assets, or (c) result in the imposition of any Lien upon any of the properties
or assets of the Company, or conflict with the Company’s Articles of
Incorporation or Bylaws or under any indenture, mortgage Contract or instrument
to which the Company is a party.

 



3

 

  

3.5              Consents/Approvals. Except as required by the Toronto Stock
Exchange rules, no consent, approval, waiver or other action by any Person or
under any Contract to which the Company is a party, or by which any of their
respective properties or assets are bound, is required or necessary for the
execution, delivery or performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby.

 

3.6              Capitalization. The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock. As of ____________, 2014, the
Company had outstanding ____________ shares of Common Stock, all of which were
duly authorized, validly issued, fully paid and non-assessable. Except (a) as
contemplated by this Agreement, and (b) as disclosed in its SEC Reports, the
Company has (x) no rights, options, warrants, convertible securities,
subscription rights or other agreements, calls, plans, contracts or commitments
of any kind relating to the issued and unissued capital stock of, or other
equity interest in, the Company outstanding or authorized, (y) the consummation
of the transactions consummated by this Agreement will not cause any
anti-dilution adjustments to be made to any of the Company’s outstanding
securities and (z) no contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of the Company Common Stock. Upon
delivery to the Purchaser of the certificates representing the shares of Common
Stock and payment of the Purchase Price, the Purchaser will acquire good, valid
and marketable title, subject to the limitations on marketability contained in
this Agreement or imposed pursuant to the Securities Act, to and beneficial and
record ownership of the Shares, and the shares of Common Stock will be validly
issued, fully paid and non-assessable.

 

3.7              SEC Reports. Since January 1, 2010, the Company has made all
filings (the “SEC Reports”) required to be made by it under the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
SEC Reports, when filed, complied in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and the securities laws,
rules and regulations of any state and pursuant to any Requirements of Law. The
SEC Reports, when filed, did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company has made accessible to
Purchaser true, accurate and complete copies of the SEC Reports which were filed
with the SEC since January 1, 2013.

 

3.8              Financial Statements. Each of the balance sheets included in
the SEC Reports (including any related notes and schedules) fairly presents in
all material respects the financial position of the Company as of its date, and
each of the other financial statements included in the SEC Reports (including
any related notes and schedules) fairly presents in all material respects the
results of operations or other information therein of the Company for the
periods or as of the dates therein set forth in accordance with GAAP
consistently applied and, where applicable, the rules of the SEC and the Public
Company Accounting Oversight Board, during the periods involved (except that the
interim reports are subject to normal recording adjustments which might be
required as a result of year-end audit and except as otherwise stated therein).

 



4

 

  

3.9              Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the date of this Agreement. The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and designed such disclosure controls
and procedures to ensure that information required to be disclosed by the
Company in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
SEC’s rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date, and found
that the Company’s disclosure controls and procedures were effective at the
reasonable assurance level to ensure that information required to be disclosed
by the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC’s rules and forms. Since the Evaluation Date, there have been no
changes in the Company’s internal control over financial reporting (as such term
is defined in the Exchange Act) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

 

3.10          Undisclosed Liabilities. As of September 30, 2014, except for
liabilities and losses incurred in the ordinary course of business since that
date, the Company did not have any material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, subordinated or unsubordinated, matured or unmatured, accrued,
absolute, contingent, regulatory or administrative charges or lawsuits brought,
whether or not of a kind required by GAAP to be set forth on a financial
statement, that were not fully and adequately reflected or reserved for in the
financial statements contained in the Company’s Quarterly Report on Form 10-Q as
of such date, or otherwise disclosed in the SEC Reports. The Company is not the
subject of any inquiry, investigation or similar matter being conducted by the
SEC, any state securities regulator, the Nasdaq Capital Market, or other
government body.

 

3.11          Material Changes. Except as set forth in the SEC Reports, since
September 30, 2014, there has been no Material Adverse Change in or which may be
reasonably expected to affect the Company. In addition, the description of the
Company’s business contained in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 is not materially inconsistent with its
current operations. Except as set forth in the SEC Reports, since September 30,
2014, there has not been (i) any direct or indirect redemption, purchase or
other acquisition by the Company of any shares of the Common Stock (other than
pursuant to the withholding of shares upon a stock option exercise or restricted
stock grant), or (ii) declaration, setting aside or payment of any dividend or
other distribution by the Company with respect of the Common Stock.

 



5

 

  

3.12          Litigation. Except as set forth in the SEC Reports, the Company
has not received any notice of any outstanding judgments, rulings, orders,
writs, injunctions, awards or decrees of any court, government or other
authority against the Company which could have, or is a party to any litigation
or similar proceeding including an arbitration proceeding which could have, if
decided adversely to their interests, a Material Adverse Effect on the Company.
The Company has not received notice of (i) any customer or other complaint
threatening any litigation or other such proceeding or (ii) any investigation,
inquiry or similar proceeding from any governmental authority or agency.

 

3.13          Investment Company. The Company is not and after giving effect to
the sale of the Shares will not be an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

3.14          No Commissions. The Company has not incurred any obligation for
any finder’s or broker’s or agent’s fees or commissions in connection with the
purchase of the Shares.

 

3.15          Title. The Company has good and marketable title to all properties
and assets, owned by it, free and clear of all Liens, charges, encumbrances or
restrictions, except such as are not materially significant or important in
relation to the Company’s business; all of the material leases and subleases
under which the Company is the lessor or sublessor of properties or assets or
under which the Company hold properties or assets as lessee or sublessee are in
full force and effect, and the Company is not in default in any material respect
with respect to any of the terms or provisions of any of such leases or
subleases, and no material claim has been asserted by anyone adverse to rights
of the Company as lessor, sublessor, lessee or sublessee under any of the leases
or subleases mentioned above, or affecting or questioning the right of the
Company to continued possession of the leased or subleased premises or assets
under any such lease or sublease. The Company owns or leases all such properties
as are necessary to its operations as now conducted and to be conducted, as
presently planned.

 

3.16          Compliance with Laws, Licenses. The Company has not received
notice of any violation of or noncompliance with any federal, state, local or
foreign, laws, ordinances, regulations and orders applicable to its business
which has not been cured. The Company has all licenses and permits and other
governmental certificates, authorizations and permits and approvals
(collectively “Licenses”) required by every federal, state and local government
or regulatory body for the operation of its business as currently conducted and
the use of its properties. The Licenses are in full force and effect, there are
no violations with respect of any License, and no proceeding is pending or
threatened to revoke or limit any thereof.

 

3.17          Exemption from Registration. Based upon the representations and
warranties of the Purchaser, the sale of the Shares is exempt from the
registration requirements of the Securities Act.

 

3.18          Stock Options. With regard to the Company’s practices in
connection with the granting of stock options, it has: (i) granted all stock
options and restricted stock at or above the fair market value as determined by
its relevant stock option or equity incentive plan, (ii) utilized the date of
(or an average of prior five trading days) any applicable meeting of its board
of directors or committee of its board of directors for the purposes of
determining fair market value of stock options and restricted stock it has
granted, and (iii) the Company is not aware of any inquiry or investigation
which has been initiated or is being considered with respect to its stock option
practices, whether by its registered independent public accounting firm,
independent counsel or other party.

 



6

 

  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As a material inducement to the Company entering into this Agreement and issuing
and/or selling the Shares, each Purchaser represents and warrants to the Company
as follows:

 

4.1              Investment Intent. The Purchaser is acquiring the Shares
hereunder for the Purchaser’s own account and with no present intention of
distributing or selling the Shares or any interest in the Shares. The Purchaser
agrees that it will not sell or otherwise dispose of any of the Shares or any
interest in the Shares unless such sale or other disposition has been registered
or qualified (as applicable) under the Securities Act and applicable state
securities laws or, in the opinion of the Purchaser’s counsel delivered to the
Company (which opinion shall be reasonably satisfactory to the Company) such
sale or other disposition is exempt from registration or qualification under the
Securities Act and applicable state securities laws. The Purchaser understands
that the sale of the Shares acquired by the Purchaser hereunder has not been
registered under the Securities Act, but the Shares are issued through
transactions exempt from the registration requirements of, among other things,
Section 4(2) of the Securities Act and Rule 506 thereunder, and that the
reliance of the Company on such exemption from registration is predicated in
part on these representations and warranties of the Purchaser. The Purchaser
acknowledges that pursuant to Section 2.1 a restrictive legend consistent with
the foregoing has been or will be placed on the certificates representing the
shares of Common Stock until such legend is permitted to be removed under
applicable law. The Purchaser will have no right to require registration of the
shares of Common Stock, and the Company is under no obligation to cause an
exemption for resale to be available or register the shares of Common Stock,
except as provided in this Agreement.

 

4.2              Adequate Information. The Company has made available and the
Purchaser has reviewed such information that the Purchaser considers necessary
or appropriate to evaluate the risks and merits of an investment in the Shares
including, without limitation, the Company’s Form 10-K for the fiscal year ended
December 31, 2013, Form 10-Q for the quarterly period ended March 31, June 30,
2014 and September 30, 2014, and Current Reports on Form 8-K filed with the SEC
since January 1, 2014.

 

4.3              Opportunity to Ask Questions. The Purchaser has had the
opportunity to question, and, to the extent deemed necessary or appropriate, has
questioned representatives of the Company so as to receive answers and verify
information obtained in the Purchaser’s examination of the Company, including
the information that the Purchaser has reviewed in relation to its investment in
the Shares.

 

4.4              No Other Representations. No oral or written representations
have been made to the Purchaser in connection with the Purchaser’s acquisition
of the Shares which were in any way inconsistent with the information reviewed
by the Purchaser. The Purchaser acknowledges that no representations or
warranties of any type or description have been made to it by any Person with
regard to the Company, any of its respective businesses, properties or
prospectus or the investment contemplated herein, other than the representations
and warranties set forth in Article III hereof. The Purchaser has not made its
decision to acquire Shares or to execute and deliver this Agreement on the basis
of any belief that any officer, director or affiliate of the Company or any
current stockholder of the Company would make an investment in the Company now
or in the future.

 



7

 

  

4.5              Knowledge and Experience. The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated by
the SEC under the Securities Act. The Purchaser has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of new and speculative
companies), so as to enable the Purchaser to utilize the information made
available to the Purchaser to evaluate the merits and risks of an investment in
the Shares and to make an informed investment decision with respect thereto.

 

4.6              Additional Representations. The Purchaser will make such
additional representations and warranties and furnish such information regarding
the Purchaser’s investment experience and financial position as the Company may
reasonably require, and if there should be any material change in the
information set forth herein prior to the closing of the sale of the Shares, the
Purchaser will immediately furnish such revised or corrected information to the
Company.

 

4.7              Offering Material. Neither the Purchaser nor its advisors has
been furnished any offering material or literature related to the Company.

 

4.8              Independent Decision. The Purchaser is not relying on the
advice of the Company, on any one of its representatives, or on any legal or
other opinion in the materials reviewed by the Purchaser with respect to the
financial or tax considerations of the Purchaser relating to its investment in
the Shares. The Purchaser has relied solely on the representations, warranties,
covenants and agreements of the Company in this Agreement (including the
Exhibits and Schedules hereto) and on its examination and independent
investigation in making its decision to acquire the Shares. The Purchaser has
been afforded the opportunity to obtain, and has been furnished, all material
that it has requested relating to the proposed operation of the Company, any
other matters relating to the business and properties of the Company and the
offer and sale of the Shares.

 

4.9              Legal Existence and Authority. If the Purchaser is a
corporation, partnership, limited liability company, trust or other entity, the
Purchaser has been duly formed and is validly existing and in good standing
under the laws of the jurisdiction of its formation with full power and
authority to acquire and hold the Shares and to execute, deliver and comply with
the terms of this Agreement and such other documents required to be executed and
delivered by the undersigned in connection with this subscription.

 



8

 

  

4.10          No Defaults or Conflicts. The execution and delivery of this
Agreement by the Purchaser and the performance of its obligations hereunder does
not conflict with or constitute a default under any instruments governing the
Purchaser, or any law, regulation, order or agreement to which the Purchaser is
a party or to which the undersigned is bound.

 

4.11          Validity; Enforceability; Binding Effect. This Agreement has been
duly and validly authorized, executed and delivered by the Purchaser, and the
agreements herein and therein constitute valid, binding and enforceable
agreements of the Purchaser. The Purchaser is not a partnership, common trust
fund, special trust, pension fund, retirement plan or other entity in which the
partners or participants, as the case may be, may designate the particular
investments to be made or the allocation thereof.

 

4.12          Confidentiality. Unless required by law, the Purchaser shall not
disclose, and shall maintain confidential any non-public information related to
the Company, provided that the undersigned may disclose such information to any
of its advisors, attorneys and accountants, if such advisor, attorney and/or
accountant shall have agreed to be bound by this provision.

 

4.13          Residence; No General Solicitation. The Purchaser is a resident of
the state(s) or other jurisdiction(s) indicated on the signature page hereto.
The Purchaser is not aware of any general solicitation or advertising relating
to the offer or sale of the Shares.

 

ARTICLE V

COVENANTS

 

5.1              Filings. Each of the Company and the Purchaser shall make on a
prompt and timely basis all governmental or regulatory notifications and filings
required to be made by it for the consummation of the transactions contemplated
hereby.

 

5.2              Further Assurances. Each of the Company and the Purchaser shall
execute and deliver such additional instruments and other documents and shall
take such further actions as may be necessary or appropriate to effectuate,
carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereby.

 

5.3              Cooperation. Each of the Company and the Purchaser agree to
cooperate with the other in the preparation and filing of all forms,
notifications, reports and information, if any, required or reasonably deemed
advisable pursuant to any Requirement of Law in connection with the transactions
contemplated by this Agreement and to use their respective commercially
reasonable efforts to agree jointly on a method to overcome any objections by
any Governmental Authority to any such transactions. Except as may be
specifically required hereunder, the Company shall not be required to agree to
take any action that in the reasonable opinion of the Company would result in or
produce a Material Adverse Effect on the Company.

 

5.4              Notification of Certain Matters. Each of the Company and the
Purchaser shall give prompt notice to the other of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
or warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.

 



9

 

  

ARTICLE VI

INDEMNIFICATION

 

6.1              Indemnification Generally. The Company, on the one hand, and
the Purchaser, on the other hand, shall indemnify the other from and against any
and all losses, damages, liabilities, claims, charges, actions, proceedings,
demands, judgments, settlement costs and expenses of any nature whatsoever
(including, without limitation, attorneys’ fees and expenses) or deficiencies
resulting from any breach of a representation, warranty or covenant by the
Indemnifying Party (including indemnification by the Company of the Purchaser
for any failure by the Company to deliver, or for any failure by the Purchaser
to receive, stock certificates representing the Shares on the Settlement Date)
and all claims, charges, actions or proceedings incident to or arising out of
the foregoing (“Losses”). Notwithstanding the foregoing, the Indemnifying Party
shall not be liable for any Losses to the extent such Losses arise out of,
result from, or are increased by, the breach of this Agreement by, or the
fraudulent acts, negligence or willful misconduct of, the Indemnified Party.

 

6.2              Indemnification Procedures. Each Person entitled to
indemnification under this Article VI (an “Indemnified Party”) shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Article VI (an “Indemnifying Party”) of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing in respect of which indemnity may be sought hereunder; provided,
however, failure to so notify an Indemnifying Party shall not relieve such
Indemnifying Party from any liability that it may have otherwise than on account
of this indemnity agreement so long as such failure shall not have materially
prejudiced the position of the Indemnifying Party. Upon such notification, the
Indemnifying Party shall assume the defense of such action if it is a claim
brought by a third party, and after such assumption the Indemnified Party shall
not be entitled to reimbursement of any expenses incurred by it in connection
with such action except as described below. In any such action, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary or (ii) the named parties in any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing or conflicting interests between them. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel in any one action for all parties indemnified by such Indemnifying Party
with respect to such claim except for local counsel if the attorneys selected by
the Indemnified Party do not maintain an office within the jurisdiction of the
court, unless in the reasonable judgment of any Indemnified Party a conflict of
interest may exist between such Indemnified Party and any other of such
Indemnified Parties with respect to such claim, in which event the Indemnifying
Party shall be obligated to pay the fees and expenses of such additional counsel
or counsels. The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed by such Indemnifying Party), but if settled
with such consent or if there be final judgment for the plaintiff, the
Indemnifying Party shall indemnify the Indemnified Party from and against any
loss, damage or liability by reason of such settlement or judgment. In the event
that any indemnifying party enters into any settlement without the written
consent of the indemnified party the indemnifying party shall not consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff of a release
of such indemnified party from all liability in respect of such claim or
litigation.

 



10

 

  

ARTICLE VII

MISCELLANEOUS

 

7.1              Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such Party shall designate
in writing to the other Party):

 

If to the Company to:PAID, Inc.


200 Friberg Parkway, Suite 4004

Westborough, MA 01581

Attn: W. Austin Lewis, IV



 

with a copy to:Michael A. Refolo, Esq.


Mirick, O’Connell, DeMallie & Lougee, llp

100 Front Street



Worcester, MA 01608

  

If to a Purchaser:At the address indicated on the signature page

 

7.2              Loss or Mutilation. Upon receipt by the Company from any
Purchaser of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of a certificate representing shares of
Common Stock and indemnity reasonably satisfactory to it (it being understood
that the written agreement of the Purchaser or an Affiliate thereof shall be
sufficient indemnity) and in case of mutilation upon surrender and cancellation
hereof or thereof, the Company will execute and deliver in lieu hereof or
thereof a new stock certificate of like tenor to such Purchaser; provided, in
the case of mutilation, no indemnity shall be required if the certificate
representing shares of Common Stock in identifiable form is surrendered to the
Company for cancellation.

 

7.3              Remedies. Each Party acknowledges that the other Party would
not have an adequate remedy at law for money damages in the event that any of
the covenants or agreements of such Party in this Agreement was not performed in
accordance with its terms, and it is therefore agreed that each Party in
addition to and without limiting any other remedy or right such Party may have,
shall have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach and enforcing specifically the
terms and provisions hereof. All rights, powers and remedies under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any Party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such Party.

 



11

 

  

7.4              Entire Agreement. This Agreement (including Exhibit A,
“Definitions,” and any other exhibits, appendices and schedules attached
hereto), and the other documents delivered at the Settlement pursuant hereto,
contain the entire understanding of the Parties in respect of the subject matter
hereof and supersede all prior agreements and understandings between or among
the Parties with respect to such subject matter. The exhibits and schedules
hereto constitute a part hereof as though set forth in full above.

 

7.5              Expenses; Taxes. Except as otherwise provided in this
Agreement, the Parties shall pay their own fees and expenses, including their
own counsel fees, incurred in connection with this Agreement or any transaction
contemplated hereby. Further, except as otherwise provided in this Agreement,
any sales tax, stamp duty, deed transfer or other tax (except taxes based on the
income of the Purchaser) arising out of the sale of the Shares by the Company to
the Purchaser and consummation of the transactions contemplated by this
Agreement shall be paid by the Company.

 

7.6              Amendment. This Agreement may be modified or amended solely
with the written consent of both the Company and the Purchaser.

 

7.7              Waiver. No failure to exercise, and no delay in exercising, any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between the Parties. No extension of time for
performance of any obligations or other acts hereunder or under any other
agreement shall be deemed to be an extension of the time for performance of any
other obligations or any other acts. The rights and remedies of the Parties
under this Agreement are in addition to all other rights and remedies, at law or
equity that they may have against each other.

 

7.8              Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of the Parties and their
respective successors and legal assigns.

 

7.9              Counterparts. This Agreement may be executed in any number of
counterparts (whether by original signature or a facsimile thereof), each of
which shall be an original but all of which together shall constitute one and
the same instrument.

 

7.10          Headings. The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.

 

7.11          GOVERNING LAW; INTERPRETATION. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF ANY OTHER
JURISDICTION.

 



12

 

  

7.12          Severability. The parties stipulate that the terms and provisions
of this Agreement are fair and reasonable as of the date of this Agreement.
However, if any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, geographical scope, activity or
subject, it shall be construed by limiting, reducing or defining it, so as to be
enforceable

 

Survival. Each representation, warranty, covenant and agreement of the parties
set forth in this Agreement is independent of each other representation,
warranty, covenant and agreement. Each representation and warranty made by any
Party in this Agreement shall survive the Settlement through the period ending
on the date three years from the Settlement Date.

 

[Signature Page Follows.]

 



13

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

COMPANY:

PAID, INC.


By: ________________________________________________
Name:
Title:


PURCHASER


___________________________________________________

 



14

 

 

EXHIBIT A

DEFINITIONS

 

1.Defined Terms. As used herein the following terms shall have the following
meanings:

 

“Agreement” means this Common Stock Purchase Agreement.

 

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the Commonwealth of
Massachusetts.

 

“Common Stock” means the common stock, $.0001 par value per share, of the
Company, as constituted on the date hereof, and any capital stock into which
such Common Stock may thereafter be changed, and shall also include (i) capital
stock of the Company of any other class (regardless of how denominated) issued
to the holders of shares of Common Stock upon any reclassification thereof which
is also not preferred as to dividends or assets over any other class of stock of
the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring corporation received by or distributed to
the holders of Common Stock of the Company.

 

“Company” has the meaning set forth in the Preamble of this Agreement.

 

“Contract” means any agreement, indenture, lease, sublease, license, sublicense,
promissory note, evidence of indebtedness, insurance policy, annuity, mortgage,
restriction, commitment, obligation or other contract, agreement or instrument
(whether written or oral).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government.

 

“Indemnified Party” has the meaning set forth in Section 6.2 of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 6.2 of this Agreement.

 

“Licenses” has the meaning set forth in Section 3.16 of this Agreement.

 

“Lien” means any mortgage, pledge, security interest, assessment, encumbrance,
lien, lease, sublease, adverse claim, levy, or charge of any kind, or any
conditional Contract, title retention Contract or other contract to give or
refrain from giving any of the foregoing.

 

“Losses” has the meaning set forth in Section 6.1 of this Agreement.

 



 

 

  

“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any Person, any change or effect that is or (i) is reasonably likely to be
materially adverse to the business, financial condition, results of operations,
prospects or, where applicable, the management of such Person, or (ii) is
reasonably likely to materially adversely affect the ability of such Person to
fulfill its obligations contemplated in this Agreement.

 

“Person(s)” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, incorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

 

“Purchase Price” has the meaning set forth in Section 1.1 of this Agreement.

 

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Requirement of Law” means as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 3.7 of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect at the applicable time.

 

“Settlement” has the meaning set forth in Section 1.2 of this Agreement.

 

“Settlement Date” has the meaning set forth in Section 1.2 of this Agreement.

 

“Shares” has the meaning set forth in Section 1.1 of this Agreement.

 

2.Other Definitional Provisions.

 

(a) All references to “dollars” or “$” refer to currency of the United States of
America.

 

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

 

(c) All matters of an accounting nature in connection with this Agreement and
the transactions contemplated hereby shall be determined in accordance with
GAAP.

 

(d) As used herein, the neuter gender shall also denote the masculine and
feminine, and the masculine gender shall also denote the neuter and feminine,
where the context so permits.

 

(e) The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole (including
any exhibits or schedules hereto) and not to any particular provision of this
Agreement.

 



 

